                                                           i-.l?.' ; ; r- ■   i LOl'iJ i
                                                                                D!v:
               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA iCiSKAY?R PHf2:2l
                              SAVANNAH DIVISION
                                                         CA^HK-
 LALRALD TERALD SLOMAN,                                       SD.OIST.fr GA.

       Plaintiff,

 V.                                               CASE NO. CV418-124


 WILLIE TYLER, Agent of the
 Chatham Savannah Counter
 Narcotics Team; PHILLIP
 COLLARD, K-9 Officer, Savannah
 Chatham Metropolitan Police
 Department; JOHN NEVIN, Agent
 for the Chatham Savannah
 Narcotics Team; and CHATHAM
 COUNTY;


       Defendants.




                                   ORDER


      Before   the    Court   is   the   Magistrate   Judge's     Report          and

Recommendation, to which no objections have been filed. (Doc. 19.)

After careful review of the record, the report and recommendation

is ADOPTED as the Court's opinion in this case. As a result,

Plaintiff's complaint is DISMISSED WITHOUT PREJUDICE. Defendants'
counterclaim remains pending in this action.

      SO ORDERED this              day of May 2019.



                                     WILLIAM T. MOORE, 6^.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN DISTRICT OF GEORGIA
